
	
		VI
		111th CONGRESS
		1st Session
		S. 130
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jorge Rojas Gutierrez,
		  Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez.
	
	
		1.Permanent resident status for Jorge Rojas
			 Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez
			(a)In generalNotwithstanding subsections (a) and (b) of
			 section 201 of the Immigration and Nationality
			 Act (8 U.S.C. 1151), Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez,
			 and Jorge Rojas Gonzalez shall each be eligible for the issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of statusIf Jorge Rojas Gutierrez, Oliva Gonzalez
			 Gonzalez, or Jorge Rojas Gonzalez enters the United States before the filing
			 deadline specified in subsection (c), Jorge Rojas Gutierrez, Oliva Gonzalez
			 Gonzalez, or Jorge Rojas Gonzalez, as appropriate, shall be considered to have
			 entered and remained lawfully in the United States and shall be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255)
			 as of the date of the enactment of this Act.
			(c)Deadline for application and payment of
			 feesSubsections (a) and (b)
			 shall apply only if the application for the issuance of an immigrant visa or
			 the application for adjustment of status is filed with appropriate fees not
			 later than 2 years after the date of the enactment of this Act.
			(d)Reduction of immigrant visa
			 numbersUpon granting an
			 immigrant visa or permanent residence to Jorge Rojas Gutierrez, Oliva Gonzalez
			 Gonzalez, and Jorge Rojas Gonzalez, the Secretary of State shall instruct the
			 proper officer to reduce by 3, during the current or subsequent fiscal year,
			 the total number of immigrant visas that are made available to natives of the
			 country of birth of Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge
			 Rojas Gonzalez under section 203(a) of the Immigration and Nationality Act (8 U.S.C.
			 1153(a)) or, if applicable, the total number of immigrant visas that
			 are made available to natives of the country of birth of Jorge Rojas Gutierrez,
			 Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez under section 202(e) of such
			 Act (8 U.S.C. 1152(e)).
			
